 

Exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT

 

Healthcare Integrated Technologies, Inc.

 

THIS AGREEMENT, made as of July 16, 2020 (the “Date of Grant”), between
Healthcare Integrated Technologies, Inc., a Nevada corporation (the “Company”),
and Charles B. Lobetti, III (the “Grantee”).

 

WHEREAS, the Board of Directors has determined to grant to the Grantee an Award
of Restricted Stock as provided herein to encourage the Grantee’s efforts toward
the continuing success of the Company.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1. Grant of Restricted Stock.

 

The Company hereby grants to the Grantee an award of 500,000 Shares of
Restricted Stock (the “Award”). The Shares of Restricted Stock granted pursuant
to the Award shall be issued in the form of book entry Shares in the name of the
Grantee as soon as reasonably practicable after the Date of Grant and shall be
subject to the execution and return of this Agreement by the Grantee (or the
Grantee’s estate, if applicable) to the Company as provided in Section 9 hereof.

 

2. Restrictions on Transfer.

 

The Shares of Restricted Stock issued under this Agreement may not be sold,
transferred or otherwise disposed of and may not be pledged or otherwise
hypothecated until all restrictions on such Restricted Stock shall have lapsed
in the manner provided in Section 3, 4 or 5 hereof.

 

3. Lapse of Restrictions Generally.

 

Except as provided in Sections 4, 5 and 6 hereof, the number of Shares of
Restricted Stock issued hereunder shall vest, and the restrictions with respect
to such Restricted Stock shall lapse, in accordance with the following schedule:

 

  ● 200,000 shares of the Award vest on July 16, 2020   ● 100,000 shares of the
Award vest on July 16, 2021   ● 100,000 shares of the Award vest on July 16,
2022   ● 100,000 shares of the Award vest on July 16, 2023

 

4. Effect of Certain Terminations of Employment.

 

If the Grantee’s employment terminates as a result of the Grantee’s death,
Retirement or becoming Disabled, or if the Grantee is terminated without Cause
in connection with the disposition of assets of the Company or its Subsidiaries,
or the sale or disposition of a Subsidiary, in each case if such termination
occurs on or after the Date of Grant, all Shares of Restricted Stock which have
not become vested in accordance with Section 3 or 5 hereof shall vest, and the
restrictions on such Restricted Stock shall lapse, as of the date of such
termination.

 

5. Effect of Change in Control.

 

In the event of a Change in Control at any time on or after the Date of Grant,
all Shares of Restricted Stock which have not become vested in accordance with
Section 3 or 4 hereof shall vest, and the restrictions on such Restricted Stock
shall lapse, immediately.

 

 

 

 

6. Forfeiture of Restricted Stock.

 

In addition to the circumstance described in Section 9(a) hereof, any and all
Shares of Restricted Stock which have not become vested in accordance with
Section 3, 4 or 5 hereof shall be forfeited and shall revert to the Company
upon:

 

(a) the termination by the Grantee, the Company or its Subsidiaries of the
Grantee’s employment for any reason other than those set forth in Section 4
hereof prior to such vesting; or

 

(b) the commission by the Grantee of an Act of Misconduct prior to such vesting.

 

For purposes of this Agreement, an “Act of Misconduct” shall mean the occurrence
of one or more of the following events: (i) the Grantee uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, (ii) the Grantee breaches any contract
with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (iii) the Grantee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of that Grantee’s employment with, or status as a
director to, the Company or any of its Subsidiaries.

 

7. Delivery of Restricted Stock.

 

(a) Except as otherwise provided in Section 7(b) hereof, evidence of book entry
Shares with respect to shares of Restricted Stock in respect of which the
restrictions have lapsed pursuant to Section 3, 4 or 5 hereof or, if requested
by the Grantee prior to such lapse of restrictions, a stock certificate with
respect to such shares of Restricted Stock, shall be delivered to the Grantee as
soon as practicable following the date on which the restrictions on such
Restricted Stock have lapsed, free of all restrictions hereunder.

 

(b) Evidence of book entry Shares with respect to shares of Restricted Stock in
respect of which the restrictions have lapsed upon the Grantee’s death pursuant
to Section 4 hereof or, if requested by the executors or administrators of the
Grantee’s estate upon such lapse of restrictions, a stock certificate with
respect to such shares of Restricted Stock, shall be delivered to the executors
or administrators of the Grantee’s estate as soon as practicable following the
Company’s receipt of notification of the Grantee’s death, free of all
restrictions hereunder.

 

8. Dividends and Voting Rights.

 

Subject to Section 9(a) hereof, upon issuance of the Restricted Stock, the
Grantee shall have all of the rights of a stockholder with respect to such
Stock, including the right to vote the Stock and to receive all dividends or
other distributions paid or made with respect thereto; provided, however, that
dividends or distributions declared or paid on the Restricted Stock by the
Company shall be deferred and reinvested in Shares of Restricted Stock based on
the Fair Market Value of a Share on the date such dividend or distribution is
paid or made (provided that no fractional Shares will be issued), and the
additional Shares of Restricted Stock thus acquired shall be subject to the same
restrictions on transfer, forfeiture and vesting schedule as the Restricted
Stock in respect of which such dividends or distributions were made.

 

9. Execution of Award Agreement.

 

(a) The Shares of Restricted Stock granted to the Grantee pursuant to the Award
shall be subject to the Grantee’s execution and return of this Agreement to the
Company or its designee (including by electronic means, if so provided) no later
than the earlier of (i) July 16, 2020 and (ii) the date that is immediately
prior to the date that the Restricted Stock vest pursuant to Section 4 or 5
hereof (the “Grantee Return Date”); provided that if the Grantee dies before the
Grantee Return Date, this requirement shall be deemed to be satisfied if the
executor or administrator of the Grantee’s estate executes and returns this
Agreement to the Company or its designee no later than ninety (90) days
following the Grantee’s death (the “Executor Return Date”). If this Agreement is
not so executed and returned on or prior to the Grantee Return Date or the
Executor Return Date, as applicable, the Shares of Restricted Stock evidenced by
this Agreement shall be forfeited, and neither the Grantee nor the Grantee’s
heirs, executors, administrators and successors shall have any rights with
respect thereto.

 

 

 

 

(b) If this Agreement is so executed and returned on or prior to the Grantee
Return Date or the Executor Return Date, as applicable, all dividends and other
distributions paid or made with respect to the Shares of Restricted Stock
granted hereunder prior to such Grantee Return Date or Executor Return Date
shall be treated in the manner provided in Section 8 hereof.

 

10. No Right to Continued Employment.

 

Nothing in this Agreement shall interfere with or limit in any way the right of
the Company or its Subsidiaries to terminate the Grantee’s employment, nor
confer upon the Grantee any right to continuance of employment by the Company or
any of its Subsidiaries.

 

11. Withholding of Taxes.

 

Prior to the delivery to the Grantee (or the Grantee’s estate, if applicable) of
a stock certificate or evidence of book entry Shares with respect to shares of
Restricted Stock in respect of which all restrictions have lapsed, the Grantee
(or the Grantee’s estate) shall pay to the Company the federal, state and local
income taxes and other amounts as may be required by law to be withheld by the
Company (the “Withholding Taxes”) with respect to such Restricted Stock. By
executing and returning this Agreement in the manner provided in Section 9
hereof, the Grantee (or the Grantee’s estate) shall be deemed to elect to have
the Company withhold a portion of such Restricted Stock having an aggregate Fair
Market Value equal to the Withholding Taxes in satisfaction of the Withholding
Taxes, such election to continue in effect until the Grantee (or the Grantee’s
estate) notifies the Company before such delivery that the Grantee (or the
Grantee’s estate) shall satisfy such obligation in cash, in which event the
Company shall not withhold a portion of such Restricted Stock as otherwise
provided in this Section 11.

 

12. Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.

 

13. Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

14. Governing Law.

 

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Tennessee without giving effect to
the conflicts of laws principles thereof.

 

15. Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company. This Agreement shall inure to the benefit of the Grantee’s legal
representatives. All obligations imposed upon the Grantee and all rights granted
to the Company under this Agreement shall be binding upon the Grantee’s heirs,
executors, administrators and successors.

 

 

 

 

16. Entire Agreement.

 

This Agreement constitutes the entire understanding between the Grantee and the
Company and its Subsidiaries, and supersede all other agreements, whether
written or oral, with respect to the Award.

 

17. Counterparts.

 

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.

 

Healthcare Integrated Technologies, Inc.       /s/ Scott M. Boruff   By: Scott
M. Boruff   Its: CEO and Sole Board Member  

 

Grantee:       /s/ Charles B. Lobetti, III   Charles B. Lobetti, III  

 

 

 

 

